                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                           JACKSONVILLE DIVISION


RICHARD SHAFFER,

          Petitioner,

v.                                                    Case No. 3:17-cv-448-J-32MCR

SECRETARY, FLORIDA
DEPARTMENT OF CORRECTIONS,
et. al.,

        Respondents.
________________________________

                                      ORDER
      Before the Court is Petitioner’s Motion to Amend or Alter Judgment (Doc. 26),

filed January 18, 2019, pursuant to Federal Rule of Civil Procedure 59(e).1 A motion

to alter or amend a judgment may be filed pursuant to Rule 59(e). Rule 59(e) affords

the Court discretion to reconsider an order which it has entered. See Mincey v. Head,

206 F.3d 1106, 1137 (11th Cir. 2000); O’Neal v. Kennamer, 958 F.2d 1044, 1047 (11th

Cir. 1992). “The only grounds for granting a Rule 59 motion are newly[] discovered

evidence or manifest errors of law or fact.” Arthur v. King, 500 F.3d 1335, 1343 (11th

Cir. 2007) (quotations and citations omitted). This Court has interpreted those

parameters to include “(1) an intervening change in controlling law; (2) the

availability of new evidence; and (3) the need to correct clear error or manifest


      1 Initially, Petitioner filed the Motion to Amend or Alter Judgment under Rule
60(b)(1). See Doc. 26 at 1. However, in his Motion for Extension of Time to File a
Notice of Appeal (Doc. 27), Petitioner requested that the Court construe the Motion
to Amend or Alter Judgement as being filed under Rule 59(e). See Doc. 27 at 2.
injustice.” Lamar Advertising of Mobile, Inc. v. City of Lakeland, Fla., 189 F.R.D. 480,

489 (M.D. Fla. 1999). The purpose of Rule 59 is not to ask the Court to reexamine an

unfavorable ruling in the absence of a manifest error of law or fact. Jacobs v. Tempur-

Pedic Int’l., Inc., 626 F.3d 1327, 1344 (11th Cir. 2010). As such, Rule 59(e) cannot be

used “to relitigate old matters, raise argument or present evidence that could have

been raised prior to the entry of judgment.” Michael Linet, Inc. v. Village of

Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005); see also O’Neal, 958 F.2d at 1047.

      Petitioner has not asserted viable grounds to warrant the Court’s

reconsideration of its December 27, 2018, Order denying the Petition and dismissing

this case with prejudice. See Doc. 24. He attempts to recant the allegations he made

in his Petition that he is actually innocent of attempted lewd and lascivious

molestation because he actually committed the crime. See Doc. 26 at 3. He also claims

that the Court should have found that equitable tolling was applicable. Id. at 5. The

Court finds that Petitioner’s assertions do not support reconsideration under Rule

59(e). Petitioner simply disagrees with the Court’s ruling and wants a favorable

ruling, but not for any basis which would arguably fall under Rule 59(e).

      Therefore, it is now

      ORDERED AND ADJUDGED:

      1.     Petitioner’s Motion to Amend or Alter Judgment (Doc. 26) is DENIED.




                                           2
        2.   If Petitioner appeals the Court’s denial of his Rule 59(e) Motion, the

Court denies a certificate of appealability.2 Because this Court has determined that

a certificate of appealability is not warranted, the Clerk of Court shall terminate

from the pending motions report any motion to proceed on appeal as a pauper that

may be filed in this case. Such termination shall serve as a denial of the motion.

        3.   Petitioner’s Motion for Extension of Time to File a Notice of Appeal (Doc.

27) is DENIED as moot. See Fed. R. App. P. 4(a)(4)(A)(iv) (“If a party files in the

district court [a timely motion to alter or amend judgment under Rule 59] the time to

file an appeal runs for all parties from the entry of the order disposing of the [Rule 59

motion].”). If Petitioner elects to file a notice of appeal, he must do so within thirty

days of the entry of this Order.

        DONE AND ORDERED at Jacksonville, Florida, this 8th day of February,

2019.




                                                      TIMOTHY J. CORRIGAN
                                                      United States District Judge


        This Court should issue a certificate of appealability only if the Petitioner
        2

makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). To make this substantial showing, Petitioner “must demonstrate that
reasonable jurists would find the district court’s assessment of the constitutional
claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282 (2004) (quoting
Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that “the issues presented were
‘adequate to deserve encouragement to proceed further.’” Miller-El v. Cockrell, 537
U.S. 322, 335-36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).
Here, after consideration of the record as a whole, the Court will deny a certificate of
appealability.

                                           3
Jax-7

C:      Richard Shaffer, #280671
        Michael McDermott, Esq. requires




                                           4
